Citation Nr: 1329646	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-37 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral 
glaucoma.

2.  Entitlement to service connection for asthma with 
allergies.

3.  Entitlement to service connection for a cardiac 
disability.


REPRESENTATION

Veteran represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1954 to June 1960.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2009 rating decision of the St. Louis, Missouri Department 
of Veterans Affairs (VA) Regional Office (RO).  The 
Veteran's claims file is now in the jurisdiction of the 
Chicago, Illinois RO.  In September 2010, a Travel Board 
hearing was held before the undersigned.  A transcript of 
the hearing is associated with the Veteran's claims file.

In August 2012, the Board issued a decision that denied the 
Veteran's claims of service connection for bilateral 
glaucoma and asthma with allergies, and remanded his claim 
of service connection for a cardiac disability for 
additional development.  He appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2013, the Court vacated the Board's decision as it 
pertained to the two denied claims, and remanded those two 
issues to the Board for further action consistent with a May 
2013 Joint Motion for Remand (Joint Motion) by the parties.  
(The Joint Motion affirmed that, because there was no final 
Board decision regarding the claim for service connection 
for a cardiac disability, the Court did not have 
jurisdiction over that claim.)

The Board notes that it has reviewed both the Veteran's 
physical claims file and Virtual VA to ensure that the 
complete record is considered.

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if action on his part is required.


REMAND

On review of the record the Board has found that further 
development is needed for VA to fulfill its duties mandated 
under the VCAA.

As an initial matter, the Board notes that the Veteran 
submitted a statement in February 2011 wherein he asked VA 
to obtain all records from the VA Medical Center in 
Danville, Illinois and from the VA Community Based 
Outpatient Clinic in Decatur, Illinois "for [the] last 30 
plus years."  By this statement, the Veteran indicated that 
he began receiving VA medical treatment in approximately 
1981 or earlier.  At present, the earliest VA treatment 
records that have been associated with the claims file are 
dated in January 1996.  Any VA records pertaining to 
treatment of the claimed disabilities dating as early as 
1981 (or earlier) would have a bearing on the instant claim 
(and are constructively of record); therefore they must be 
secured.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Bilateral Glaucoma

The Veteran contends that he has bilateral glaucoma as a 
result of being hit in the eyes with a softball during 
service or a result of burning both of his eyes as a welder 
in service.

The Veteran's service treatment records (STRs) document the 
following.  At his November 1954 service entrance 
examination, his vision was noted to be 20/20 in both eyes.  
In April 1958, he complained of swelling and irritation of 
the eyes and was diagnosed with blepharitis in both eyes.  
In July 1958, he was struck in his left eye by a softball 
and sustained a traumatic injury.  In October 1958, he was 
assessed with follicular conjunctivitis and possibly early 
viral keratoconj[unctivitis].  In June 1959, he complained 
of throbbing pain in his right eye.  On June 1960 service 
separation examination, his vision was noted to be 20/40 in 
the right eye (corrected to 20/20) and 20/30 in the left eye 
(corrected to 20/20); his eyes were evaluated as abnormal 
for blepharitis, noted as NCD (not considered disabling).

Postservice treatment records document that the Veteran has 
a diagnosis of bilateral glaucoma.

Following an April 2008 VA eye examination, a VA examiner in 
May 2008 reviewed the claims file, noted the Veteran's 
current diagnosis of primary open angle glaucoma in both 
eyes, and opined that it was less than 50 percent likely 
that the Veteran's glaucoma was related to his softball 
injury in service, because: (1) the glaucoma was affecting 
both eyes, not just the softball injury (left) eye; (2) he 
had other risk factors for open angle glaucoma (such as a 
sibling having it); and (3) he did not have any other 
findings consistent with a traumatic type of glaucoma.

In an undated statement submitted in November 2008, a 
private ophthalmologist (Dr. S.S.) noted that the Veteran 
reported that "he was hit in both eyes in the 1950's with a 
baseball on separate occasions" and that his glaucoma could 
have been induced by the blunt trauma "but can not be for 
sure either way."  Dr. S.S. added that in some cases, 
glaucoma could be induced by blunt trauma, but that he could 
not be 100 percent certain if the Veteran's glaucoma was 
related to his old injury.

Regarding the claim of service connection for glaucoma, the 
Joint Motion cites to the "Private Treatment Record" [in 
actuality service eye clinic] diagnoses of follicular 
conjunctivitis and possible early viral keratoconjunctivits 
(apparently alleging a nexus to the current diagnosis of 
glaucoma).

Once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Accordingly, a new eye examination to 
ascertain the nature and likely etiology of any current 
bilateral glaucoma is needed; the examiner should consider 
and address all relevant STRs as well as the Veteran's 
theory that he burned both of his eyes as a welder in 
service (and whether such injury would constitute trauma 
that could have caused his current bilateral glaucoma).  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159(c)(4).

Asthma with Allergies

The Veteran's STRs document he received treatment for colds, 
upper respiratory infections, skin rashes, and chronic 
dermatitis in service.

Postservice treatment records document that the Veteran has 
diagnoses of allergic rhinitis, asthma, and dermatitis.

In a November 2008 statement, a private physician (Dr. 
V.E.T.) noted that the Veteran had been receiving 
immunotherapy since approximately 1968 according to the 
notes from one of the previous doctors who had seen him at 
the Wabash Outpatient Clinic (the private facility which Dr. 
V.E.T. was associated with).  Dr. V.E.T. also stated that 
the Veteran's asthma diagnosis was first noted in 1994.  Dr. 
V.E.T. further noted that the Veteran received allergy shots 
at the Wabash Outpatient Clinic through the 1980s, and that 
a 1998 letter noted that the Veteran had been receiving 
approximately 30 years of immunotherapy.

In an October 2010 statement, the Veteran asserted that he 
was treated numerous times for asthma/allergies while in the 
military, and that in 1960 he was using over-the-counter 
medications to treat unknown conditions that were not 
identified as allergies until 1967 by the Wabash Hospital 
Association.  He stated that he had received treatment since 
then and still took allergy shots at present.

In a November 2010 statement, a private physician (Dr. 
H.E.B.) noted that the Veteran had a history of allergic 
rhinitis, asthma, and atopic dermatitis for over 47 to 52 
years.  In March 2011 and May 2011, VA attempted to obtain 
treatment records pertaining to the Veteran from Dr. H.E.B.; 
a note reflects that Dr. H.E.B.'s office indicated that the 
records were sent, but not received by VA.  On remand, 
another attempt should be made to secure such records.

In light of the above, appropriate examinations to ascertain 
the nature and likely etiology of any current asthma or 
allergy disability are needed; the examiner should consider 
and address all relevant STRs.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Regarding the claim of service connection for asthma with 
allergies, the Joint Motion also indicates that an 
examination is needed to secure a medical opinion as to 
whether skin rashes noted in service are the same 
[apparently as the rashes associated with allergies]. 

Cardiac Disability

Pursuant to the Board's August 2012 remand instructions, the 
AMC (in an August 2012 letter) asked the Veteran to identify 
all sources of evaluation and/or treatment he had received 
for a cardiac disability, specifically including from 
private cardiologist Dr. K.P.  Thereafter, in August 2012, 
the Veteran submitted a signed release form authorizing VA 
to obtain private treatment records from Dr. K.P. from the 
Decatur Memorial Hospital in Decatur, Illinois.  However, 
records obtained from that facility do not reflect Dr. K.P. 
as a treating provider.  The Board has determined through 
Internet research that Dr. K.P. practices instead at a 
private facility called Prairie Cardiovascular in Decatur, 
Illinois.  On remand, another attempt to secure such records 
from the proper facility/provider is indicated.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
identify the provider(s) of any additional 
(records of which are not already 
associated with the record) treatment or 
evaluation he has received for his claimed 
disabilities, and to provide all releases 
necessary for VA to secure any private 
records of such treatment or evaluation 
(including from Dr. K.P. [at Prairie 
Cardiovascular in Decatur, Illinois], and 
from Dr. H.E.B.).  The RO should obtain 
complete records of all such treatment and 
evaluation from all sources identified.  
If any records requested are unavailable, 
the reason must be explained for the 
record.  In addition, the RO should secure 
for the record complete copies of the 
clinical records of all VA treatment the 
Veteran has received for his claimed 
disabilities which are not already of 
record (including any treatment dating as 
early as 1981 or earlier).  If any records 
requested are unavailable, the reason must 
be explained for the record.

2.  After the development sought above is 
completed, the RO should arrange for the 
Veteran to be examined by an 
ophthalmologist to ascertain the nature 
and likely etiology of his bilateral 
glaucoma.  The Veteran's entire record (to 
include the claims file with this remand 
and the records in Virtual VA) must be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies indicated should be completed.  
Based on review of the record and 
examination of the Veteran, the examiner 
must provide opinions that respond to the 
following:

Based on the factual evidence of 
record, what is the likely etiology for 
the Veteran's current diagnosis of 
bilateral glaucoma?  Specifically, is 
it at least as likely as not (a 50% or 
better probability) that such 
disability is related to (was incurred 
or aggravated during) the Veteran's 
active service, to include as due to 
injury/trauma therein, or as related to 
the complaints and findings in service 
noted above?  

(a)  The examiner must 
specifically consider and address 
the relevant findings noted in the 
Veteran's STRs, to include 
blepharitis in both eyes, the 
traumatic injury to the left eye, 
follicular conjunctivitis and 
possible early viral 
keratoconj[unctivitis], throbbing 
pain in his right eye, and the eye 
abnormalities noted on June 1960 
service separation examination.

(b)  The examiner must 
specifically consider and address 
the Veteran's theory that he 
burned both of his eyes as a 
welder in service, and opine as to 
whether it is at least as likely 
as not (a 50% or better 
probability) that such injury was 
trauma that could have caused his 
current glaucoma.

The examiner must explain the rationale 
for all opinions, citing to supporting 
clinical data, as appropriate.

3.  Also after the development sought in 
Instruction #1 is completed, the RO should 
arrange for the Veteran to be examined by 
an appropriate physician to ascertain the 
nature and likely etiology of any current 
asthma or allergy disability.  The 
Veteran's entire record (to include the 
claims file with this remand and the 
records in Virtual VA) must be reviewed by 
the examiner(s) in conjunction with the 
examinations.  Any tests or studies 
indicated should be completed.  Based on 
review of the record and examination of 
the Veteran, the examiner(s) must provide 
opinions that respond to the following:

(a)  Please identify (by medical 
diagnosis) each asthma or allergy 
disability entity found.  [If no such 
asthma or allergy disability is 
diagnosed, reconcile that conclusion 
with the medical evidence cited above.]

(b)  Please identify the most likely 
etiology for any/each asthma or allergy 
disability entity diagnosed.  
Specifically, is it at least as likely 
as not (a 50% or better probability) 
that such was incurred or aggravated 
during the Veteran's active service?  
The examiner(s) must specifically 
consider and address the relevant 
findings documented in the Veteran's 
STRs, to include colds, upper 
respiratory infections, skin rashes, 
and chronic dermatitis.  The examiner 
should specifically consider/address 
the stated theory in the Joint Motion 
that the Veteran's rashes noted in 
service are the same [as those 
associated with his claimed allergy 
disability(ies)].

The examiner(s) must explain the rationale 
for all opinions, citing to supporting 
clinical data, as appropriate.

4.  The RO should ensure that all 
development sought is completed, arrange 
for any further development suggested by 
additional evidence received, and then 
review the record and readjudicate the 
claims on appeal.  If any remains denied, 
the RO should issue an appropriate 
supplemental statement of the case (SSOC) 
and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

